Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a National Phase Application filed under 35 U.S.C. 371 as a national stage of PCT/US2018/059233, filed November 5, 2018, an application claiming the benefit of U.S. Provisional Application No. 62/581,500, filed November 3, 2017 and U.S. Provisional Application No. 62/592,995, filed November 30, 2017 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 06/28/2022 is acknowledged.  Claims 65-124 are pending and under examination.

Election/Restrictions 
Applicant’s election of Group 2 in the reply filed on 06/28/2022 is acknowledged.  Election was made without traverse in the reply filed on 06/28/2022.  Claim 65-73 of group 2 were elected in the reply filed on 06/28/2022.   Claims 74-124 are newly added claims that read on elected group 2.   


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2020, 6/28/2022, 8/5/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Objections 
Claims 75, 76, 77, 97-102, 107-119 and 123-124 are objected to for the following informalities:
Claims 75, 76, 77, 97-102, 107-119 and 123-124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 91 and 120 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 91 and 120 recites “such as”.  The recitation "such as" in claims 91 and 120 are relative terms which renders the claim indefinite.  The term "such as" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the claim is rendered indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 65, 66-72, 78, 79, 80-90 and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbero et al. “Barbero” (WO2017/109223).  
	The claims are directed to a method of vaccinating against Zika virus infection in a human subject in need thereof, the method comprising administering to the human subject a vaccine or immunogenic composition comprising a dose of from about 1 ug to about 40 ug of an antigen from a Zika virus, wherein the antigen is an inactivated whole virus.
	Regarding claims 65, 66, 69, 78, 79, 80-86, 88-90 and 96, Barbero discloses a Zika virus vaccine (abstract), purified (page 7 lines 9-12), that is inactivated by formalin (page 108 lines 1-5).  Barbero discloses the antigen doses of 0.012-12 ug and adjuvanted with AlOH3 (page 114 lines 1-5) for human trials (page 115 lines 27-32); and pregnant women (page 116 lines 13-22).
	Regarding claims 67-68, Barbero discloses the administration may be intramuscular or subcutaneous one or more times (page 24 lines 1-7).
	Regarding claims 70-72, Barbero discloses administration and a second administration (boost) 3-4 weeks later (page 115 lines 11-25).
	Regarding claim 87, Barbero discloses administering aluminum hydroxide adjuvant at 500 ug/ml (page 112 lines 1-5).
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 73-74, 89, 92-93, 94, 95, 103-106, 121-122 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barbero et al. “Barbero” (WO2017/109223).  
The teachings of Barbero et al. are outlined above and incorporated herein. 
	Regarding claims 73-74, Since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 89, Since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 92-93, Since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Regarding claim 94, Since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Regarding claim 95, the age of the subject is not inventive and considered routine and obvious.  According to section 2144.05 of the M.P.E.P., "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  It would have been obvious for one of ordinary skill to determine the appropriate age for administration of the composition.
	Regarding claims 103-106, Since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 121-122, Since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648